— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Douglass, J.), rendered December 19, 1989, convicting him of murder in the second degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Initially, since no objection was raised at trial, the defendant’s claims with respect to the court’s charge are unpreserved for appellate review (see, CPL 470.05 [2]). In any event, the charge, when read as a whole, was in all respects proper.
Finally, the sentence was not unduly harsh or excessive (see, People v Suitte, 90 AD2d 80). Bracken, J. P., Lawrence, Eiber and Santucci, JJ., concur.